PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/377,524
Filing Date: 8 Apr 2019
Appellant(s): SAEEDI, Mehdi



__________________
SAEEDI, Mehdi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 01/14/2020 and 08/07/2020 from which the appeal is taken is being maintained by the examiner.
Summary of rejections:
(a) Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patentable over claims 1-18 of (US 10291931). Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) identifying a motion vector for the pixel block, the motion vector being associated with a second pixel block of a reference frame; (II) determining a cost for the pixel block, the cost indicating a degree of similarity between the pixel block and the second pixel block; and (III) determining the variance for the pixel block based on the cost.
Please note: Given that the terminal disclaimer filled by the appellant on 04/13/2020 has been disapproved on 04/14/2020, the double patent rejection is maintained.

(b) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20050047504 A1), hereinafter Sung, in view of Sung (US 20110289128 A1) hereinafter Sung1.
Regarding claim 1, 
Sung teaches a method for determining encoding pixel block, the method comprising (efficient video bit stream encoding method and apparatus [0002]): 
 (For minimizing the time of searching, the motion estimator searches for the best match macro-block only within a predetermined searching range 33, 36 [0008]; in “inter-prediction mode” Each macro-block within a frame has to find the "best match" macro-block in the previous frame or the next frame [0008]); 
determining a cost for the pixel block, the cost “SAD" indicating a degree of similarity between the pixel block and the second pixel block (By comparing the mean absolute differences, MAD or sum of absolute differences, SAD, the macro-block with the least MAD or SAD is identified as the "best match" macro-block [0008]).
and determining the encoding procedure for the pixel block based on the cost (Based on comparing SAD to a first threshold “44”; The video compression procedure 45, beyond the motion estimation including steps of motion compensation encoding, DCT, Quantization and VLC encoding [0052]; Based on comparing SAD to a second threshold; In decoding and display, the blocks within a macroblock having "Skip Macroblock" code just copy the contents of the corresponding blocks in the referencing frame to represent them [0053]; Fig. 4A and 4B).
Sung did not explicitly teaches that video compression procedure includes calculating the variance for the pixel block.
Sung1 teaches that video compression procedure includes calculating the variance for the pixel block (The said "Pre-processing" means applies to diverse alternatives of the implementation of DCT. According to one embodiment of present invention, the pre-processing block calculates the block pixel variance and determines how many coefficients should be calculated depends on the result of pre-processing block [0012]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Sung1 to the teachings of Sung. The motivation for such an addition would be (Sung1 [0002]).
Regarding claim 10 “apparatus” and claim 19 “CRM” are rejected under the same reasoning as claim 1 “method”, where Sung teaches method and apparatus (Sung [0002]). 

 (2) Response to Argument
Appellant’s arguments filed 01/22/2021, have been fully considered but are not persuasive.
Main Argument
Claims 1, 2, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0047504 to Sung (hereinafter “Sung”) in view of US Pub. No. 2011/0289128 to Sung (hereinafter “Sung1”). Applicants traverse these rejections for the following reasons.
Claims 1, 10, and 19 recite determining the variance for a pixel block based on cost. The cited references do not teach this feature.
As stated on page 5 of the Final Office Action, Sung does not teach determining a variance for a pixel block. Therefore, Sung cannot teach determining a variance for a pixel block based on a cost for the pixel block.
Sung1 does not cure the deficiencies of Sung. Specifically, to cure the deficiencies of Sung, Sung1 would have to teach that variance is determined based on cost. However, Sung1 does not teach anything about how variance is calculated. Therefore, Sung1 cannot teach that variance is determined based on cost.
Sung1 mentions variance in many places. For example, the Abstract discloses comparing pixel variance to a threshold and determining DCT coefficients based on this comparison. The claims of Sung1 also mention variance in many places. These claims sate that variance is calculated, and that DCT coefficients are determined based on variance. For example, claim 1 recites determining the number of Sung1 teaches using variance to determine the number of DCT coefficients to be used.
It should be noted, however, that Sung1 never teaches how the variance that is mentioned throughout Sung1 is actually calculated. Paragraph [0045] does state that “the coming pixel and the pixel difference 72 are calculated to determine the pixel value variance.” However, the meaning of this statement is at best unclear. Moreover, this statement definitely does not indicate that variance is calculated based on cost.
Importantly, claims 1, 10, and 19 require that variance for a pixel block is calculated based on cost (“determining the variance for the pixel block based on the cost”) and that the cost “indicates a degree of similarity between the pixel block and a second pixel block.” Sung1 simply does not disclose determining variance in this Sung1 mentions variance in many places. For example, the Abstract discloses comparing pixel variance to a threshold and determining DCT coefficients based on this comparison. The claims of Sung1 also mention variance in many places. These claims sate that variance is calculated, and that DCT coefficients are determined based on variance. For example, claim 1 recites 
The Examiner attempts to show that a combination of Sung and Sung1 teaches the above features, specifically, calculating a variance for a pixel block based on cost. Respectfully, Applicants submit that the Examiner’s interpretation of the references is incorrect.
On page 3 of the Final Office Action, the Examiner states that Sung teaches calculating motion compensation or DCT for a pixel block based on cost. The Examiner then states that Sung1 teaches that the DCT calculation includes a variance calculation. Therefore, the Examiner concludes, the combination teaches determining a variance based on cost. Respectfully, this conclusion does not follow from the teachings of Sung and Sung1.
Reply 
Examiner respectfully disagrees for the following reasons.
Before replying to the argument, the examiner is going to summarize the invention using figure 6, blocks 604, 606, 610, 612 and 614. The main concept of calculating the variance based on the cost function “similarity between blocks” using three modes:
High blocks similarity: Below Threshold 1 ‘604’ [Wingdings font/0xE0] copy block variance “Skip Mode” ‘606’
Low block similarity: Above Threshold 2 ‘610’ [Wingdings font/0xE0] calculate block variance ‘614’
Moderate similarity: Between Threshold 1 and Threshold 2 [Wingdings font/0xE0] Apply correction to the block variance ‘612’.
Sung “Fig. 4” teaches these three modes and applied to all the steps required for encoding/compression of the block (including DCT. Fig. 4: block 45). 


    PNG
    media_image2.png
    927
    913
    media_image2.png
    Greyscale

Sung1 teaches that DCT, as an encoding/compression step, includes calculating variance as a preprocessing step. It is obvious for one with ordinary skills in the art that the simple modes of complete “Sung Fig. 4B > TH1: Low Similarity”, to the modified DCT “DCT includes variance, Sung1” and SKIP block mode “Sung Fig. 4B < TH1: High Similarity”, to skip calculating the modified DCT “DCT includes variance, Sung1”. 
In other words, applying the SKIP mode or the complete compression mode of Sung means either skipping calculation of DCT or calculating DCT based on cost function “blocks similarity”. Given that Sung1 teaches that calculating DCT includes a preprocessing step of calculating block variance, then the combination of Sung and Sung1 teaches that calculating the modified DCT, which includes variance calculation as preprocessing step, depends on cost function “blocks similarity”.

Second Argument 
Specifically, Sung teaches calculating DCT based on cost. Sung1 teaches calculating DCT based on variance. Thus the combination of the two references, to the extent such a combination is even possible, would teach calculating DCT based on cost or variance, or both cost and variance. However, the claims require that variance is determined based on cost. Again, the only place where the determination of variance is disclosed in either Sung or Sung1 is a single sentence in paragraph [0045] of Sung1, and this sentence mentions nothing about determining a variance based on cost. The fact that variance is used to determine DCT is irrelevant, as the references simply make no mention of how the variance, itself, is determined. As is clear, the references do not teach the above features of claims 1, 10, and 19, including calculating a variance of a pixel block based on cost.
Reply 
Examiner respectfully disagrees for the following reasons.
As the examiner explained with respect to the main argument that the broadest reasonable interpretation of claim 1, is satisfied by any one of these three modes. For example, for low similarity “complete compression step mode, Sung Fig. 4”, DCT calculation depends on the cost function “block Sung1 teaches calculating variance as preprocessing step. Hence it is obvious to one with ordinary skills in the art that adding the teaching of Sung1 to Sung will result on a modified DCT that has variance calculation as preprocessing step and that calculating the modified DCT depends on a cost function (Sung “Fig. 4” teaches this concept of three modes and applied to all the calculation required for encoding the block “.. DCT…” Fig. 4: block 45). 
The “SKIP” and “Complete” modes are well-known in the art and they can be applied to all the encoding/compression steps that includes DCT (Sung “Fig. 4”). They can be obviously applied to the modified DCT that has variance calculation as a preprocessing step (Sung1). In others words, applying the mode of complete calculation of compression step to the modified DCT (Sung and Sung1), means that the variance calculation, as a preprocessing of DCT, will either be performed or not depending on the cost function “Block similarity”.

To conclude: It is obvious to apply the concept of SKIP/COMPLETE modes to the block compensation steps “DCT” (Sung), and DCT includes calculating block variance is a preprocessing step (Sung1). Hence it is obvious to apply these modes to block variance, which will result on the step of block variance calculation that depends on cost function “Block similarity”. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AYMAN A ABAZA/               Primary Examiner, Art Unit 2419                                                                                                                                                                                         
Conferees:
/Y LEE/               Primary Examiner, Art Unit 2419       
                                                                                                                                                                                  /HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419